Barker, J.
The bill is founded upon an alleged wrongful neglect of the officers of the defendant corporation to act upon or to accept an alleged offer to them in its behalf. The offer is said to, have been that in consideration that the corporation would convey to a certain firm the exclusive right and license to manufacture, lease or sell machines made under letters patent owned by the corporation, for a term of five years from June 1, 1896, the firm would agree to begin at once and thereafter to prosecute as vigorously as possible the business of manufacturing and selling or leasing such machines, parts and appurtenances, for said term of five years, would supply all capital needed for said business, would hold the corporation harmless from all contracts, bills or engagements from and under the date of the agreement and during said term, and would pay to the corporation one third of all the net earnings of the business during the term, and would further pay it one half of the net proceeds from certain machines then owned by the corporation.
After answers denying all knowledge of any such offer on the part of the officers and denying all wrongful action or neglect to act in the matter on their part, the case was heard upon demurrers in the Superior Court, the demurrers were sustained and the bill dismissed, whereupon the case was brought here by the plaintiff’s appeal.
1. It must be inferred from the allegations of the bill, which was filed on June 30, 1902, six years after the term of five years was to begin, that the wrongful acts alleged began before June 1, 1896.
Making a liberal allowance for what by possibility might have been a reasonable time within which the alleged offer should have been accepted, if at all, the wrong alleged must have been completed'at least five years before the bill was filed, while the *572more natural inference is that the neglect occurred if at all before June 1, 1896. There is no allegation that the plaintiff did not have full knowledge of all the facts at the time of their occurrence. If the facts alleged in the bill as an excuse for not having sought redress through an application to the officers or the corporation itself are enough to excuse the lack of such an application, a question upon which we express no opinion, they were all in existence and known to the plaintiff from the beginning.
In our opinion the plaintiff's delay in not bringing his bill until June 30, 1902, was unreasonable, and the demurrer should be sustained upon the ground of loches. Peabody v. Flint, 6 Allen, 52, 57. Holder v. Hillson, 170 Mass. 466, The bill if entertained would require an investigation as to an alleged offer made more than six years before the suit was begun, which does not appear to have been in writing, as well as of the conduct and motives of persons with reference to that offer, and of the state and condition at that time of a branch of manufacture in which new inventions play an important part. The plaintiff’s charges should have been promptly made, if made at all, in a court of equity.
2. The bill shows that the damages sought to be recovered are wholly conjectural. The firm which is alleged to have made the offer was one engaged in the manufacture of shoes, while that in which it offered to engage was that of the manufacture, •leasing and sale of patented machinery. There is río allegation that such machines as the firm offered to prosecute as vigorously as possible the manufacture, sale or lease of, were ever in use, profitable or otherwise, or that there was any demand for such machines. Whether as is alleged the contract if made would have been an advantageous one to the corporation goes to the foundation of the action, and yet is not a matter susceptible of-such proof as the law requires when asked to compel the payment of damages. Todd v. Keene, 167 Mass. 157, and cases cited. In our opinion there were no means of showing that' the venture if entered upon would have been a success.

Order sustaining demurrer, and decree dismissing bill affirmed.